                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA




JASON DANIELS                                             CIVIL ACTION


v.                                                        NO. 18-7340


LOUIS KING, ET AL.                                        SECTION "F"



                             ORDER AND REASONS


     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.         No memoranda in opposition to the

defendants’   motion   for    partial    summary   judgment,   noticed   for

submission on February 5, 2020, has been submitted.

     Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:


1 This personal injury lawsuit arises out of a sideswipe collision
on I-10 between a tractor-trailer (owned by TVS, Inc. d/b/a Deep
South Freight, operated by Deep South employee Louis King, and
insured by Starr Indemnity and Liability Company) and an Acura MDX
driven by Jason Daniels.    Daniels sued the defendants in state
court, alleging that King’s negligence caused the accident, Deep
South Freight is vicariously liable, and Deep South is liable for
its direct negligence in hiring and failing to adequately train
and supervise King. Daniels alleges, and Deep South Freight admits
that King was acting in the course and scope of his employment
                                 1
with Deep South when (it is alleged by Daniels) King caused the
sideswipe collision.     The defendants now seek partial summary
relief dismissing the direct negligence claims against Deep South
Freight on the ground that its admission of vicarious liability
for the alleged negligence of its employee precludes Daniels’s
direct negligence claims against employer Deep South.
     The defendants invoke decisions by other Sections of this
Court and other federal district courts in Louisiana that have
made Erie guesses to support their conclusions that direct
negligence claims against an employer under these circumstances
must be dismissed; the courts generally reason as follows: “if the
employee was found negligent, the employer was automatically
liable, while if the employee was not negligent, then no amount of
negligence in the hiring or training of him would render the
employer liable.” See, e.g., Giles v. Ace Am. Ins. Co., No. 18-
6090, 2019 WL 2617170, at *2-3 (E.D. La. June 26, 2019)(Vance,
J.). Giles and other cases present the same fact pattern arising
here: the plaintiff’s claims arose out of an alleged motor vehicle
accident where a truck driver employee was acting in the course
and scope of his employment.      The plaintiff alleges negligence
claims against the employee and alleges vicarious liability along
with negligent failure to hire/train/supervise against the
defendant driver.      The defendants invoke a line of cases
unanimously   determining    that   dismissal  of   the   negligent
hiring/training/supervision claims should be dismissed because the
employer concedes vicarious liability for the employee’s alleged
negligence. The Court finds these cases persuasive. See Coffey
v. Knight Refrigerated, LLC, No. 19-3981, 2019 WL 5684258, at *3
(E.D. La. Nov. 1, 2019)(Morgan, J.); Giles, 2019 WL 2617170, at
*2-3; Thomas v. Chambers, No. 18-4373, 2019 WL 1670745, at *7 (E.D.
La. Apr. 17, 2019)(Vance, J.); Vaughn v. Taylor, No. 18-1447, 2019
WL 171697, at *3 (W.D. La. Jan. 10, 2019); Franco v. Mabe Trucking
Co., Inc., No. 17-871, 2018 WL 6072016, at *4 (W.D. La. Nov. 20,
2018); Wright v. Nat’l Interstate Ins. Co., No. 16-16214, 2017 WL
5157537, at *3 (E.D. La. Nov. 7, 2017)(Fallon, J.); Wilcox v. Harco
Int’l Ins., No. 16-187, 2017 WL 2772088, at *3 (M.D. La. June 26,
2017); Dennis v. Collins, No. 15-2410, 2016 WL 6637973, at *7 (W.D.
La. Nov. 9, 2016). The plaintiff offers no contrary authority.
Partial summary judgment is warranted.
                                  2
that defendants’ motion for partial summary judgment is hereby

GRANTED as unopposed.   The plaintiff’s direct negligence claims

against Deep South Freight are hereby dismissed.



                    New Orleans, Louisiana, February 5, 2020



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                                3
